Name: Commission Regulation (EEC) No 960/90 of 11 April 1990 amending Annex III to Council Regulation (EEC) No 2135/89 with regard to certain textile products originating in the people's Republic of China (categories 4, 5, 6, 7, 8, 10, 16, 21, 27, 67 and 73)
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade
 Date Published: nan

 18 . 4. 90 Official Journal of the European Communities No L 98/5 COMMISSION REGULATION (EEC) No 960/90 of 11 April 1990 amending Annex III to Council Regulation (EEC) No 2135/89 with regard to certain textile products originating in the People's Republic of China (categories 4, 5 , 6, 7 , 8 , 10, 16, 21 , 27 , 67 and 73) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2135/89 of 12 June 1989 on common rules for imports of certain textile products originating in the People's Republic of China (') and in particular Article 18 thereof, Whereas, with a view to the introduction of the combined nomenclature, the Community has negotiated with the People's Republic of China an Agreed Minute modifying the quantitative limits for categories 4, 5, 6, 7, 8 , 10, 16, 21 , 27, 67 and 73 products provided for in the Agreement between the EEC and the People's Republic of China on trade in textiles ; Whereas the Council has decided, on 2 April 1990 that this Agreed Minute should be applied provisionally pending its formal conclusion ; Whereas it is therefore necessary to amend Annex III to Regulation (EEC) No 2135/89 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 21 35/89 is hereby amended for the People's Republic of China in accor ­ dance with the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 212, 22. 7 . 1989, p. 1 . No L 98/6 Official Journal of the European Communities 18 . 4. 90 ANNEX Annex III is amended as follows :  In group I B (categories 4, 5, 6, 7 and 8), the table is replaced by the following table : 'Category CN code Description Third country Unit MemberState Quantitative limit from 1 January to 31 December 1990 1991 1992 ( 1 ) (2) (3) (4) (5) (6) (7) (8) (9) 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 2010 6110 30 10 Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pull ­ overs (other than of wool or fine animal hair), undervests and the like, knitted or crocheted China 1 000 pieces D F I BNL UK IRL DK EL ES P EEC 5 420 4 937 12 033 6 505 4 800 119 608 97 243 66 34 828 (') 5718 5 208 12 490 6 717 5 128 145 650 123 293 96 36 568 6017 5 528 12 893 6 899 5 512 173 693 152 391 137 38 395 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoasts, twinsets, cardigans, bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted China 1 000 pieces D F (') 10 BNL UK IRL DK EL ES P EEC 2 748 2 033 1 599 862 2 255 85 220 84 143 52 10 081 O 2 809 2 164 1 681 888 2311 91 233 92 154 60 10 483 2 879 2 302 1 767 912 2 363 97 246 98 172 66 10 902 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks) ; women's or girls woven trousers and slacks, of wool, of cotton or of man-made fibres China 1 000 pieces D (') F (') I (') BNL (') UK IRL (') DK EL ES P 5 978 1 877 2 155 1445 973 91 519 90 220 48 6080 2 006 2 278 1 484 1 045 98 527 100 256 56 6 183 2 146 2412 1 524 1133 105 535 111 272 65 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 EEC 13 396 0 13 930 14 486 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, cotton or man-made fibres China 1 000 pieces D (') F (') I (')... BNL UK IRL (') DK EL ES P EEC 1 391 1 157 1 114 1 510 1 689 35 236 47 67 21 7 268 1 438 : 1 245 1 181 1 531 1 725 38 244 53 77 24 7 556 1 489 1 323 1 256 1 554 1 764 42 253 57 93 28 7 859 (') See Appendix . 18 . 4. 90 Official Journal of the European Communities No L 98/7 (1 ) (2) (3) (4) (5) (6) (7) (8) (9) 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man ­ made fibres China 1 000 pieces D (') F (') I (') 3 959 1 148 1 463 4 024 1 206 1 523 4 089 1 266 1 586 Ill II BNL 752 777 802 Il\ II UK 1 414 1 459 1 503 l Il III IRL (') 86 90 94 \\ II DK 468 473 478 l IlII EL 76 81 86 \ l II ES 211 228 249 \ I P 41 45 50 \ EEC 9 618 9 906 10 203 (') See Appendix.  In group II B (categories 16, 21 , 27 and 73), the table is replaced by the following table : '( 1 ) (2) (3) (4) (5) (6) &lt;7) (8) (9) 16 6203 11 00 6203 1 2 00 6203 19 10 6203 19 30 6203 21 00 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits China 1 000 pieces F I UK 303 4 025 220 318 4 226 231 334 4 437 243 6203 22 90 \ \ II\ 6203 23 90IIIIIIIl\ \ 6203 29 19 \ I 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 Parkas ; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or man ­ made fibres China 1 000 pieces D (') F (') I (') BNL UK 4 688 1 171 1 368 894 1 344 4 722 1 308 1 429 951 1 501 4 748 1 458 1 490 1 010 1 672 6201 92 00 I IRL (') 44 49 54 6201 93 00 I II DK 301 312 322 \ \ II EL 84 94 105 ex 6202 1210 l IIII ES 236 267 301 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 P EEC 47 10 177 (') 53 10 686 60 11 220 6202 93 00 \ l 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 Women's or girls' skirts, including divided skirts China 1 000 pieces UK 429 450 473 6204 51 00 I III IlI II 6204 52 00 \ liII \ \ 6204 53 00IlIlIIIlIlIl 6204 59 10 \ I l LEI 73 6112 11 00 6112 12 00 6112 19 00 Track suite of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres China 1 000 pieces D F I BNL UK IRL 779 483 279 416 469 17 804 501 306 421 509 19 831 521 333 427 549 21 IlII DK 114 115 117 l Il\ EL 34 37 40 ! IlII ES 66 75 86 ||I IIIIl P 19 22 25 1 EEC 2 676 (') 2 809 2 950 (') See Appendix. No L 98/8 Official Journal of the European Communities 18 . 4 . 90  In Group III B (categories 10 and 67), the table is replaced by the following table : w (2) (3) (4) (5) (6) (7) (8) (9) 10 6111 10 10 6111 20 10 6111 30 10 Gloves, mittens and mitts, knitted or crocheted China 1 000 pairs D F I 8 332 5 142 6 668 9 230 5 692 6 858 10 168 6 264 7 087 ex 61 1 1 90 00 l BNL 14 592 14 665 14 738 l I \ l UK (') 3 130 3 481 3 825 6116 10 10 l \ IRL 2 933 2 948 2 963 6116 10 90 DK 4 085 4105 4 126 6116 9100 l \ EL 72 108 162 6116 92 00 I \ ES 1 468 1 646 1 829 6116 93 00ll P 192 212 231 6116 99 00 l f EEC 46 614 48 945 51 393 67 67(a) 5807 90 90 6113 00 10 6117 10 00 6117 20 00 611780 10 6117 80 90 6117 90 90 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 6305 31 10 Knitted or crocheted clothing accessories other than for babies ; household linen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted blankets and travel ­ ling-rugs, other knitted or crocheted articles including parts of garments or of clothing accessories (a) Of which : Sacks and bags of a kind used for the packing of goods, made from polye ­ thylene or polypropylene strip China China tonnes tonnes D F F 1 042 836 318 1 105 886 337 1 160 939 357 (') See Appendix.